ORDER

PER CURIAM.
Christopher J. Ivory appeals from the judgment upon his conviction by a jury for one count of attempted forcible rape, in violation of Section 566.030, RSMo 2000 1, one count of kidnapping, in violation of Section 565.110, and one count of stealing from a person, in violation of Section 570.030. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further refer-enees are to RSMo 2000.